[Cite as Daniels v. Daniels, 2014-Ohio-83.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

MICHELLE DANIELS                                   JUDGES:
                                                   Hon. William B. Hoffman, P.J.
        Defendant-Appellant                        Hon. Sheila G. Farmer, J.
                                                   Hon. Patricia A. Delaney, J.
-vs-
                                                   Case No. 13-CA-87
RYAN DANIELS

        Plaintiff-Appellee                         OPINION




CHARACTER OF PROCEEDING:                        Reversed and Remanded



JUDGMENT:                                      Appeal from the Licking County Court of
                                               Common Pleas, Domestic Relations
                                               Division, Case No. 2011 DR 01180

DATE OF JUDGMENT ENTRY:                         January 9, 2014


APPEARANCES:


For Defendant-Appellant                        For Plaintiff-Appellee

HILLARD M. ABROMS                              JOSEPH A. NIGH
753 South Front Street                         Tyack, Blackmore, Liston
Columbus, Ohio 43206                           & Nigh Co., LPA
                                               536 S. High Street
                                               Columbus, Ohio 43215
Licking County, Case No. 13-CA-87                                                          2

Hoffman, P.J.


       {¶1}   Defendant-appellant Michelle M. Daniels (“Wife”) appeals the August 30,

2013 Judgment Entry entered by the Licking County Court of Common Pleas, Domestic

Relations Division, which dismissed the entire case.          Plaintif-appellee is Ryan N.

Daniels (“Husband”).

                                  STATEMENT OF THE CASE

       {¶2}   Husband filed a complaint for divorce on August 23, 2011. Wife filed a

counterclaim for divorce on November 29, 2011. Trial commenced on August 8, 2013.

A second day of trial took place on August 16, 2013. Following a recess, a settlement

agreement was reached and reduced to writing, but not executed by the parties. The

trial court scheduled a hearing for August 30, 2013, for final completion of the

agreement.

       {¶3}   The settlement agreement fell apart. Husband filed several motions prior

to the August 30, 2013 hearing date, including a motion the trial court recuse itself, a

motion for mistrial, and a motion to continue.

       {¶4}   On August 30, 2013, the trial court issued a judgment entry denying

Husband’s Motion for Recusal and ordered the entire case dismissed1 “as the file

appears to be several months past the Ohio Supreme Court guidelines at this time.”

       {¶5}   Husband filed a motion seeking to reinstate the case on September 6,

2013. The trial court scheduled the motion for oral hearing to be held on September 23,

2013.2 The trial court denied the motion on September 24, 2013.

1
  While the trial court orally advised the parties the case could be refiled by either one of
them, the judgment entry does not state the dismissal is without prejudice. (Tr. Aug. 30,
2013 Hearing at p.17)
Licking County, Case No. 13-CA-87                                                          3


         {¶6}     On September 30, 2013, Wife filed her notice of appeal of the trial court’s

August 30, 2013 Judgment Entry. Wife assigns as error:

         {¶7}     “I. THE COURT ERRONEOUSLY DISMISSED THE COMPLAINT;

PURSUANT TO OHIO RULES OF CIVIL PROCEDURE 41(B)(1) THAT THE COURT,

CAN ‘…ON ITS OWN MOTION, AFTER NOTICE TO PLAINTIFF’S COUNSEL,

DISMISS AN ACTION OR CLAIM’.”

         {¶8}     This case comes to us on the accelerated calendar and is governed by

App.R. 11.1, which states the following, in pertinent part:

         {¶9}     “(E) Determination and judgment on appeal

         {¶10} “The appeal will be determined as provided by App. R. 11.1. It shall be

sufficient compliance with App. R. 12(A) for the statement of the reason for the court's

decision as to each error to be in brief and conclusionary form.

         {¶11} The decision may be by judgment entry in which case it will not be

published in any form.”

         {¶12} This case shall be decided in accordance with that rule.

         {¶13} This Court finds the trial court’s proffered reason for dismissal of the case

unlawful.       The Rules of Superintendence were designed to secure the prompt and

efficient disposition of cases. To dismiss a case because the guideline for disposition

has been exceeded and advising the parties it can be refiled – thereby beginning anew

the start of the clock – does not serve that purpose, but rather thwarts it. Husband cites




2
    Appellant has not provided this Court with a transcript of that hearing.
Licking County, Case No. 13-CA-87                                                     4


no case law supporting the trial court decision nor does he argue the purported

justification was proper.3

       {¶14} Wife’s assignment of error is sustained. The judgment of the trial court is

reversed and the matter remanded to the trial court for further proceeding in accordance

with the law.

By: Hoffman, P.J.

Farmer, J. and

Delaney, J. concur




3
  Husband’s argument this appeal is moot because the case has been refiled is not
demonstrated in the record before this Court. We also note Husband has miscalculated
the date on which Wife’s notice of appeal was due.
Licking County, Case No. 13-CA-87   5